Title: From Thomas Jefferson to Robert R. Livingston, 4 June 1801
From: Jefferson, Thomas
To: Livingston, Robert R.


                  
                     
                        Th: Jefferson to Chancellor Livingston.
                     
                     Washington June 4. 1801.
                  
                  The question of Neutral rights has not yet been taken up in our Cabinet. there is a visible leaning however to the liberal side. having had occasion in a particular case to state my own opinion privately, it will not be improper that Chancellor Livingston should see it; and the rather, as I believe my coadjutors, when we shall come to compare notes, will be found in the same sentiments. but our idea is, not to engage in war, or any thing which may lead to it in support of either principle. we believe our legislature will now be disposed to enforce their neutral rights by commercial regulations & restrictions. perhaps they might be induced, after peace, to concur in a general agreement for withdrawing commercial intercourse from all nations not acknoleging the true principles. the Chancellor will be pleased to consider this communication as personally confidential, & to return the paper.
               